Citation Nr: 0102306	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-18 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating greater than 60 
percent for residuals of a laceration of the left cubital 
sphere with median nerve and muscle damage.  

2.  Entitlement to a total disability based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from March 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


REMAND

In his March 1999 notice of disagreement, the veteran 
specifically requested a local hearing at the RO.  In his 
September 1999 substantive appeal, he also checked the box to 
request a Travel Board hearing.  In a November 1999 
statement, the veteran indicated that he was withdrawing his 
request for a hearing locally.  

By letter dated in December 2000, the Board advised the 
veteran that he needed to clarify whether he still wished to 
have a hearing before a member of the Board.  The letter 
stated that, if he did not respond to the letter within 30 
days, his case would be remanded so that he could be 
scheduled for a Travel Board hearing.  To date, the Board has 
not received a response from the veteran.  

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements for the 
veteran to have a Travel Board hearing.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


